     Case 2:18-cv-02246-MCE-DB Document 24 Filed 11/17/20 Page 1 of 3


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JILL WASCHE,                                  No. 2:18-cv-02246-MCE-DB
12                     Plaintiff,
13           v.                                     SUPPLEMENTAL PRETRIAL
                                                    SCHEDULING ORDER
14    ORCHARD HOSPITAL,
15                     Defendant.
16

17

18          This action is assigned to the Honorable Morrison C. England, Jr. Pursuant to the

19   provisions of Rule 16 of the Federal Rules of Civil Procedure, IT IS HEREBY

20   ORDERED:

21   I.     DISCOVERY, DISCLOSURE OF EXPERT WITNESSES & DISPOSITIVE

22   MOTIONS

23          The deadlines for Discovery, Disclosure of Expert Witnesses and Disposition

24   Motions are completed.

25   II.    TRIAL SETTING

26          The parties are ordered to file a Joint Notice of Trial Readiness not later than

27   thirty (30) days after receiving this Court’s Supplemental Pretrial Order.

28   ///
                                                   1
     Case 2:18-cv-02246-MCE-DB Document 24 Filed 11/17/20 Page 2 of 3


1           The parties are to set forth in their Joint Notice of Trial Readiness the

2    appropriateness of special procedures, whether this case is related to any other case(s)

3    on file in the Eastern District of California, the prospect for settlement, their estimated

4    trial length, any request for a jury, and their availability for trial. The parties’ Joint Notice

5    of Trial Readiness Statement shall also estimate how many court days each party will

6    require to present its case, including opening statements and closing arguments.

7    Plaintiff’s estimate shall also include the time necessary for jury selection, and

8    Defendant’s estimate shall include the time necessary to finalize jury instructions and

9    instruct the jury.

10          This Court is in session for jury selection, opening statements, presentation of

11   evidence, closing arguments, and instruction of the jury Monday through Wednesday,

12   only. Jury deliberations only are Monday through Friday if necessary.

13          After review of the parties’ Joint Notice of Trial Readiness, the Court will issue an

14   order that sets forth dates for a final pretrial conference and trial. The parties should be

15   prepared to submit discovery documents and trial exhibits electronically in PDF format.

16   III.   SETTLEMENT CONFERENCE

17          If the parties agree to a settlement conference, a magistrate judge will be

18   randomly assigned to the case to preside over the settlement conference. If the parties

19   specifically request that the assigned District Judge or Magistrate Judge conduct the

20   settlement conference, the parties shall file the appropriate waiver of disqualification in
21   accordance with Local Rule 270(b). If the parties elect to participate in the Voluntary

22   Dispute Resolution Program (VDRP), a stipulation of election is required pursuant to

23   Local Rule 271. See Attachments 2-1 and 2-2 of this Order.

24          In accordance with Local Rule 160, counsel are to immediately file a notice of

25   settlement or other disposition of this case.

26   ///
27   ///

28   ///
                                                      2
     Case 2:18-cv-02246-MCE-DB Document 24 Filed 11/17/20 Page 3 of 3


1    IV.    MODIFICATION OF INITIAL PRETRIAL SCHEDULING ORDER

2           The parties are reminded that pursuant to Rule 16(b) of the Federal Rules of Civil

3    Procedure, the Initial Pretrial Scheduling Order shall not be modified except by leave of

4    court upon a showing of good cause. Agreement by the parties pursuant to stipulation

5    alone to modify the Initial Pretrial Scheduling Order does not constitute good cause.

6    Except in extraordinary circumstances, unavailability of witnesses or counsel will not

7    constitute good cause.

8    V.     COURTESY COPIES

9           No party shall submit paper courtesy copies of pleadings or exhibits to the Court

10   unless expressly ordered to do so.

11   VI.    OBJECTIONS TO INITIAL PRETRIAL SCHEDULING ORDER

12          This Supplemental Pretrial Scheduling Order will become final without further

13   order of the Court unless objections are filed within seven (7) days of this Order.

14   Dated: November 16, 2020

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
